Appellant was convicted of burglary, his punishment being assessed at two years confinement in the penitentiary.
The State's case is made by the evidence of two accomplices. The evidence is to the effect that the three went into the burglarized house at night and committed the theft of some property, notes and mill checks and some other matters. That in order to do this they had to break a safe. The safe would not lock but it could be bolted, and was bolted on this particular night. Defendant was familiar with the situation of the safe, having worked in the store a short time prior to the burglary. It is unnecessary to go into a detailed statement. Briefly, the evidence shows that the defendant with Nat Benjamin and John *Page 105 
Williams entered the store and took the things; some of them were buried near a field belonging to Mr. Snipes, where they were subsequently found. Appellant brought some of the property back to the owner of the house and delivered them to him, stating during the conversation that he had found them out in the woods near where he was working. That subsequently he found some more of the property and returned it. Mr. Morris paid him something for this. There are quite a lot of circumstances that tend to corroborate the testimony of the accomplices and connect appellant with the transaction.
The contention of appellant is that the evidence is not sufficient. We are of opinion that it is. The accomplices or associates in the burglary make a plain case, and the circumstances and incidents connected with the whole matter, we think, sufficient to show that appellant was connected with it.
The remaining proposition for reversal is based upon newly discovered evidence. There was a statement of facts, with reference to this phase of the case, filed after adjournment of the court, the court having adjourned early in October, and the statement of facts with reference to the motion for new trial was not filed until early in January, subsequent to the adjournment of court. Under the decisions of this State this statement of facts can not be considered. There are quite a number of opinions so holding, and the reasons are fully given in those various opinions. It is unnecessary to go into any further discussion of that question.
The judgment will be affirmed.
Affirmed.
DAVIDSON, JUDGE, not present at consultation.
                          ON REHEARING.                       February 23, 1916.